PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/549,108
Filing Date: 4 Aug 2017
Appellant(s): Deak et al.



__________________
Marvin L. Beekman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
On page 11 of the Appeal Brief, Appellant states that the “rejection fails to consider each reference as a whole”.  
The examiner respectfully disagrees.  When reviewing the prior art, the examiner considered the entirety of each reference.  However, the examiner did not bodily incorporate each reference into the other references or use every embodiment of each reference.  The examiner also acknowledges that each reference does not (individually) disclose the entire claimed invention.  Instead, the combination of the disclosures of the prior art render the claimed invention obvious.
On pages 12-14 of the Appeal Brief, Appellant argues that Granig has a magnetization as shown in Appellant’s annotated Fig. 2 (on page 13) because the north and south poles both face “radially outward”.  
The examiner respectfully disagrees.  Granig has a magnetization as shown in Figs. 5 and 16 of the Deak reference shown below.  This magnetization is a result of having north poles along one outward face (thus creating a single, large north pole) and 
On pages 14-15 of the Appeal Brief, Appellant explains that in the Foletto reference, gear 322 of Fig. 3 is not a hard magnet wheel and that the substrate is not oriented to provide an X-axis that is tangential to the hard magnetic rotating wheel.
However, the examiner notes that Appellant describes a different embodiment of Foletto from the embodiment relied upon in the rejection.  Examiner did not use the embodiment of Fig. 3 of Foletto in the Final Rejection.  The examiner used the embodiments of Fig. 5 and 9 in the Final Rejection instead.  Figs. 5 and 9 show a substrate that is oriented to provide an X-axis that is tangential to the hard magnetic wheel.  Fig. 9 specifically shows a hard magnetic wheel that is a wheel (and not a gear). Fig. 4 was also mentioned in the Final rejection to demonstrate that the substrate extended in 3 dimensions such that it had a major face.  The major face (which extends along an X-axis) of the substrate in Fig. 9 is tangential to the hard magnetic wheel.
On pages 15-16 of the Appeal Brief, Appellant explains that Yamada’s magnet is a hard magnetic gear and that the sensors are not in the plane of the magnetic wheel/gear.  
However, the examiner notes that each of the AAPA, Granig, and Foletto already discloses magnets that are hard magnetic wheels.  Furthermore, because Foletto discloses both hard magnetic wheels (Fig. 9 of Foletto) and hard magnetic gears (Fig. 5 of Foletto), Foletto shows that sensors used to measure hard magnetic wheels can also be used to measure hard magnetic gears (such as the hard magnetic gears of Yamada) Appellant describes a different embodiment of Yamada from the one relied upon for the rejection.  Examiner did not use the embodiment of Figs. 2A and 2B of Yamada in the Final Rejection.  The examiner used Fig. 9A in the Final Rejection instead.  Fig. 9A shows a biaxial magnetoresistive sensor in the same plane as the hard magnetic gear/wheel.
On pages 17-21 of the Appeal Brief, Appellant argues that Granig does not disclose a hard magnetic wheel that has one magnetization direction parallel to a diameter.  Instead, Appellant argues that Granig discloses a hard magnetic wheel that has a magnetic configuration as shown in Appellant’s annotated Fig. 2 (repeated on page 18 of the Appeal Brief).  
However, Appellant has provided no evidence that the two-pole magnet of Granig has the proposed magnetic configuration.  The examiner respectfully disagrees that Appellant has accurately drawn the magnetic configuration of Granig.  Nevertheless, even if Appellant were correct (and the examiner’s position is that Appellant is not correct), the drawing of Appellant supports that Granig discloses a hard magnetic wheel that has one magnetization direction parallel to a diameter, as the examiner will now show. The examiner notes that Appellant does not narrowly define (either in the claim or in the specification) the magnetization of a hard magnetic wheel.  Therefore, the broadest reasonable interpretation of magnetization includes the definition of magnetization that is used in the field of physics:  M = µtotal/V, where M and µtotal are vector quantities.  This means the magnetization (M) is the vector sum of the magnetic dipole moments (µtotal) divided by the volume (V) occupied by the magnetic 
    PNG
    media_image2.png
    171
    736
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    347
    477
    media_image3.png
    Greyscale
Gonano et al. for support of this definition.  Portions of each are reproduced below.  The 

Applying this definition to Appellant’s drawing above (i.e. using Appellant’s suggestion for the arrangement of magnetic dipole moments where each of Appellant’s drawn-in arrows represents one term µ or mi in the total or summation) yields:

    PNG
    media_image4.png
    544
    968
    media_image4.png
    Greyscale

The examiner notes that each of Appellant’s magnetic dipole moments has a horizontal magnetization component that points to the right in Appellant’s annotated Fig. 2.  Some magnetic dipole moments have upwardly vertical magnetization components.  Other magnetic dipole moments have matching downwardly vertical magnetization components.  With the vector summation, the vertical magnetization components cancel each other, leaving only the horizontal magnetization components (which add to each other).  Thus, the vector sum of Appellant’s arrangement of magnetic dipole moments is a single vector showing a single magnetization that points to the right as shown in Examiner’s annotated Fig. 2 above.  Examiner explained this to Appellant in the interview dated 8/23/2021.  
	Nevertheless, Examiner notes that Appellant’s annotated Fig. 2 is incorrect. Examiner notes that Appellant appears to confuse the location of single magnetic pole (such as a single north pole) with the orientation of the magnetic dipole that includes the single magnetic pole.  The examiner notes that, according to Maxwell’s Equations (            
                ∇
                ∙
                B
                =
                0
            
        ), there are no magnetic monopoles.  Instead, there are magnetic dipoles, where each dipole has a north pole and a south pole.  When determining the direction of a magnetic dipole that has a particular a north pole, the location of the corresponding south pole must be known.  In this case, for a particular north pole that “faces” radially outward, Appellant has assumed that the matching south pole is located radially inward.  However, this is not the case.  Due to the quantum mechanical effect called the “exchange interaction”, adjacent magnetic dipole moments of single-domain ferromagnetic materials tend to align parallel to each other in the direction suggested by the macroscopic external field created by the magnet (i.e. the dipole moments are in the same direction of the internal magnetic field).  This arrangement of magnetic dipole moments of a hard magnetic wheel is shown in more detail is U.S. Patent 9,389,099 issued to Deak et al. (“Deak”) (The examiner notes that the Deak reference has an author list that is common to the list of inventors of the instant application.  This reference was described in the “Response to Arguments” section of the Final Rejection.  It was used to provide evidence.  It was not used as a separate grounds for rejection).  The examiner notes that Deak shows a single magnetization direction for a similar hard 
    PNG
    media_image5.png
    621
    925
    media_image5.png
    Greyscale

The examiner further notes that Deak shows a micromagnetic simulation/calculation with detailed arrangements of magnetic dipole moments in a similar hard magnetic wheel in Fig. 16 below.  For Fig. 16, the direction of the magnetization is rotated by 90°.
    PNG
    media_image6.png
    643
    882
    media_image6.png
    Greyscale

In Fig. 16 of Deak, the examiner notes that at the top of the two-pole hard magnetic wheel, all the poles are south poles (i.e. the south poles are “tail” ends of the dipole moments that are drawn as arrows) and at bottom of the hard magnetic wheel, all the poles are north poles (i.e. the north poles are “head” ends of the arrow-drawn dipole the hard magnetic wheel of Deak (and therefore of Granig) has one magnetization direction.  Fig. 16 of Deak also demonstrates that arranging poles along the outside of a wheel-shaped magnet does not result in an arrangement of magnetic moments that all point in radial directions as argued by Appellant.  Furthermore, when the previous definition of magnetization is applied to the hard magnetic wheel of Fig. 16 of Deak (and Fig. 2 of Granig), the result of the vector sum representing the magnetization is a single vector that points vertically downward (i.e. all the horizontal components of the magnetic dipole moments cancel out, all the vertical components point in the same direction and add up to a single, large vector).  In summary, using the definition of magnetization, the examiner has explained how both Appellant’s incorrect description of Granig and the correct description of Granig (with evidence provided by Deak) each yields a magnet with one magnetization direction.  This result is not surprising because the claimed magnet and the magnets of Granig and Deak are merely simple two-pole ferromagnets with a single north pole on one side and a single south pole on the other side (similar to a common “bar” magnet).  One having ordinary skill in the art would have recognized that a simple ferromagnet with a single north pole and single south pole must have a single magnetization.  One having 
	On page 20 of the Appeal Brief, Appellant argues that there is no motivation to combine. 
However, the examiner is not using Deak to modify Granig.  The examiner is using Deak as evidence to explain the structure of Granig (The examiner notes that the external magnetic field created by the magnet of Deak is the same external magnetic field as Granig, as shown by the arrows outside the magnet in Fig. 16 of Deak.  This also shows the equivalence between the magnets of Deak and Granig).  The examiner has not modified the magnet of Granig; therefore, the magnet of Granig has not been rendered unsatisfactory for its intended purpose.
	On page 22 of the Appeal Brief, Appellant argues that Foletto does not orient a substrate to provide the X-axis tangential to the circumference of a hard magnetic rotating wheel.  
The examiner respectfully disagrees.  Foletto discloses a substrate oriented to provide the X-axis tangential to the circumference of a hard magnetic rotating wheel in Fig. 9.
	On page 23 of the Appeal Brief, Appellant argues that Yamada does not incorporate at least two uniaxial linear magnetoresistive sensors into a biaxial 
The examiner respectfully disagrees.  Yamada discloses at least two uniaxial linear magnetoresistive sensors incorporated into a biaxial magnetoresistive angle sensor positioned in the plane of a hard magnetic gear in Fig. 9A.  When Yamada is combined the teachings of the other references, the combination discloses the claimed invention.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
   
                                                                                                                                                                                                     /JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853                                                                                                                                                                                                                                                                                                                                                                                                            
Conferees:
/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853                                   
                                                                                                                                                                     
/Manish S Shah/				Primary Examiner, Art Unit 2853             (Acting SPE)

/JUSTIN P. BETTENDORF/
RQAS, OPQA                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.